 Case 2:19-cv-00127-KS-MTP Document 1-2 Filed 09/03/19 Page 1 of 6




                 J. Michael Brown, et al.,

                                v.

          Jones County Junior College, et al.

Complaint for Injunctive Relief, Declaratory Relief,
                  and Damages

                         Exhibit A
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-2 Handbook
                                                                   Filed 09/03/19 Page 2 of 6




online.pubhtml5.com/ducn/kwpr/#p=93                                                             1/5
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-2 Handbook
                                                                   Filed 09/03/19 Page 3 of 6




online.pubhtml5.com/ducn/kwpr/#p=93                                                             2/5
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-2 Handbook
                                                                   Filed 09/03/19 Page 4 of 6




online.pubhtml5.com/ducn/kwpr/#p=93                                                             3/5
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-2 Handbook
                                                                   Filed 09/03/19 Page 5 of 6




online.pubhtml5.com/ducn/kwpr/#p=93                                                             4/5
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-2 Handbook
                                                                   Filed 09/03/19 Page 6 of 6




online.pubhtml5.com/ducn/kwpr/#p=93                                                             5/5
